Title: To James Madison from Hans Rudolph Saabye, 31 August 1803
From: Saabye, Hans Rudolph
To: Madison, James


					
						Sir
						Copenhagen ye. 31 August 1803.
					
					I hope my last Respects of 12 April have reached you.
					This covers now the usual list of American Ships, which passed the Sound since the beginning of the Year, til the end of June last.
					Their number has not been inconsiderable, and it appears, that the Trade from America to the Baltic will be an object of importance this Year.
					Hitherto the Conduct of the belligerant Powers towards neutral Ships gives no cause of complaints.
					They have been but seldom molested, and those which have been carried in, have either been released after a short detention, or if their Cargoes were proved Ennemy’s property, they have kept them on paying the freight.
					The occupation of Hanover by the french, & the blocus of the Elb and Weser, which happened in consequence of it, is very oppressive to those, who usually navigate these Rivers for the sake of their Imports & exports, being now obliged to find vent for them in an other manner, at a very considerable expence.  	The measure is of no prejudice to Denmark, whose Trade must in many respects gain by it.
					Tho’ the approach of foreign Armies so near our frontiers, has also obliged this Government, to assemble an army of near 20000 Men in Holstein, is this only to be considered a measure of precaution, and Denmarks neutrality, Seems in no danger of being disturb’d.
					The Government have also endeavour’d to provide by wise Regulations, that the property of the nations at war, can’t easily be coverd by the Danish Flag.
					A few days since I had the honor to receive the Circulary of 9th. April, covering the Laws of the last Congress.
					I wont fail to wait on you, as soon as possible with the intelligence, respecting light Money &c., which you wish to be supplied with.  I shall strictly conform myself to the supplementary Act, concerning consuls and vice Consuls, which contain every thing, desirable on the subject.  I have the honor to remain Sir Your mo. obed & mo. hble. Servt.
					
						H. R. Saabye
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
